UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


MICHAEL WARREN COX, JR., #20960-078 §
                                    §
versus                              §                 CIVIL ACTION NO. 4:18-CV-236
                                    §                 CRIMINAL ACTION NO. 4:13-CR-266(02)
UNITED STATES OF AMERICA            §

                                   ORDER OF DISMISSAL

       The above-styled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that Movant’s

Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (#1) pursuant

to 28 U.S.C. § 2255 should be denied. Movant has filed objections.

       Movant alleges that he is entitled to relief based on ineffective assistance of trial counsel.

He has not shown, however, that his attorney’s representation was deficient or that he was

prejudiced by deficient representation, as required by Strickland v. Washington, 466 U.S. 668,

688 (1984). The Court specifically observes that Movant cannot show prejudice in light of the

Fifth Circuit’s finding that there was “strong” evidence against him. United States v.Cox, 672 F.

App’x 517, 518-19 (5th Cir. 2017).

       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Movant to the Report, the Court concludes that

the findings and conclusions of the Magistrate Judge are correct and the objections of Movant are

without merit.

       It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the case is
DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

party not previously ruled upon are DENIED.



             Signed this date
             Aug 16, 2019




                                              2
